PER CURIAM.
This cause is before us for review of the judgment of the Board of Governors of The Florida Bar dismissing petitioner’s petition for reinstatement to The Florida Bar.
Petitioner, O. E. Pitts, was suspended from the practice of law in Florida for a period of six months, effective July 26, 1968.1 On March 10, 1969, he filed a Petition for Reinstatement. After hearing, the referee found restitution and settlement had been made and, in a supplemental report, recommended petitioner be reinstated.
*850The Board of Governors disagreed with the recommendation of the referee and felt further proof was needed showing petitioner’s fitness to resume practice.
We have considered the record and heard argument of the parties. Petitioner appeared in his own behalf and submitted to questioning by this Court. We are satisfied that he is entitled to reinstatement at this time.
Accordingly, petitioner, O. E. Pitts, is hereby reinstated to membership in The Florida Bar.
It is so ordered.
ERVIN, C. J., and DREW, CARLTON, ADKINS and BOYD, JJ., concur.

. The Florida Bar v. Pitts, 219 So.2d 427 (Fla.1969).